Citation Nr: 1440359	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to March 1976, with additional service in the Wyoming Air National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In May 2014, the Veteran testified before the undersigned, and a transcript of that hearing is of record. 

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in January 2011 granting service connection for tinnitus.  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet.App. 35 (1993). 


REMAND

The Board regrets the additional delay, but further development is necessary before a decision regarding the issue on appeal is made. 

The Veteran contends that he has degenerative joint disease of the right knee as a result of an injury he sustained in February 1984 while deplaning a military transport aircraft during a period of Active Duty for Training (ACDUTRA).  The Board concedes that the Veteran was in a period of ACDUTRA when that injury occurred.

The Veteran had a subsequent right knee injury in 1989 which occurred while he was playing racquetball and resulted in two right knee surgeries, one in 1989 and one in 1997.

At a February 2009 VA examination, with an addendum opinion provided in September 2009, the examiner opined that it was not at least likely as not that the injury the Veteran sustained in February 1984 resulted in the current diagnosis of degenerative joint disease of the right knee.  The examiner stated that no knee swelling, edema, or tenderness over either joint line was found on the February 6, 1984 exam, and that the Veteran was diagnosed with ligamentous strain with tenderness of the medial collateral and lateral collateral ligaments.  The examiner reported that April 1984 and April 1986 exams found no indication of a chronic or recurring knee condition, and that the February 1984 right knee injury was acute and resolved.   

The Board finds that that examination report is incomplete.  The VA examiner's opinion did not consider the results of the X-ray of the Veteran's right knee on December 7, 1985, which was noted to show "mild degenerative change" in the right knee.  While the VA examiner discussed the April 1984 and April 1986 exams, which found no chronic or recurring knee conditions, the 1985 X-ray which showed degenerative changes was not discussed.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination to determine the nature and etiology of any current right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, during the hearing, the Veteran and representative mentioned a private opinion written by Dr. Rocci V. Trumper of the Orthopedic Center of the Rockies in 2012 which spoke to the nexus between the Veteran's current right knee disability and 1984 injury.  That document does not appear to be in the claims file, and should be obtained on remand. 

Additionally, current VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate releases from the Veteran and obtain all treatment records not already in the claims file from by Dr. Rocci V. Trumper of the Orthopedic Center of the Rockies, to include a letter from 2012 in which that doctor opined as to the etiology of the Veteran's right knee disability. 

2.  Obtain any VA treatment records not already associated with the claims file. 

3.  Then, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any right knee disability.  The examiner must review the claims file and must note that review in the report.    The examiner should provide the following information:

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability is related to the 1984 right knee injury during a period of service.  

(b)  The examiner should consider and discuss the April 1984 and April 1986 exams, which found no chronic or recurring right knee conditions.

(c)  The examiner should also consider and discuss the December 1985 X-ray which showed degenerative changes in the Veteran's right knee.

(d)  The examiner should also consider and discuss the significance, if any, of the Veteran's 1989 right knee racquetball injury and the subsequent right knee surgeries.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

